[Cite as Toledo Bar Assn. v. Peters, 87 Ohio St. 3d 348, 1999-Ohio-138.]




                         TOLEDO BAR ASSOCIATION v. PETERS.

           [Cite as Toledo Bar Assn. v. Peters (1999), 87 Ohio St. 3d 348.]

Attorneys at law — Misconduct — Eighteen-month suspension with final twelve

       months stayed on condition — Neglecting an entrusted legal matter —

       Commingling client funds.

  (No. 99-1159 — Submitted August 25, 1999 — Decided December 22, 1999.)

     ON CERTIFIED REPORT by the Board of Commissioners on Grievances and

                     Discipline of the Supreme Court, No. 97-73.

       In early 1996, respondent, William J. Peters of Toledo, Ohio, Attorney

Registration No. 0032163, who had not registered or paid his fees with the

Supreme Court for the years 1995 and 1996, settled a personal injury claim on

behalf of his client, Lucretia Woods, and received a check for $15,000, which he

deposited in his trust account on February 7, 1996. On February 6, 1996, after

receiving the check and before depositing it, respondent prepared a settlement

statement.    The statement provided that respondent would take his agreed

contingent fee of $5,000, transmit $5,471.20 to Woods, and use the balance of the

proceeds to pay Woods’s medical fees.

       Respondent claimed that at the time of the settlement he had an oral

agreement with Woods to increase her recovery by compromising some of her

medical bills for less than was due.

       On February 6, 1996, the day of the settlement statement, Chiropractic

Enterprises (“Chiropractic”) wrote to respondent and agreed to compromise its

$3,350 bill for $2,000. On March 29, 1996, respondent sent a $1,000 check to

Woods for her savings from the Chiropractic compromise and kept $350 as his fee

for negotiating it. After several telephone calls to respondent, Chiropractic wrote

to him in June 1996, stating that it had not received the compromise amount and if
it was not received within ten days, Chiropractic would seek payment from Woods.

Chiropractic wrote respondent again in August 1996, noting that payment had not

been received despite the fact that respondent had signed a “Doctor’s Lien” with

Chiropractic. Respondent finally paid Chiropractic $2,000 on January 31, 1997.

From April 8, 1996 through June 10, 1996, and from June 21, 1996 through

January 3, 1997, respondent had less than $2,000 in his trust account. He used the

trust account for other than client matters because the Internal Revenue Service

had attached his personal bank account.

      On February 20, 1997, respondent paid American Radiological $93.34 as a

compromise of Woods’s $140 bill, and kept the difference as his fee for reduction

of the bill. On the same day, respondent paid National Digitizing $163.34 as a

compromise of Woods’s $245 bill, and kept the difference as a fee for achieving

the reduction.

      On August 11, 1997 relator, Toledo Bar Association, filed a complaint

charging that respondent’s conduct violated several Disciplinary Rules.

Respondent answered, and the matter was heard by a panel of the Board of

Commissioners on Grievances and Discipline of the Supreme Court (“board”).

      The panel found the facts as stated and concluded that by not paying

Woods’s medical bills for nearly a year, respondent violated DR 6-101(A)(3)

(neglecting an entrusted legal matter), and by using the client funds in his trust

account, he violated DR 9-102 (commingling client funds with the attorney’s

funds). The panel also found that respondent collected a clearly excessive fee and

thereby violated DR 2-106(A). In addition, the panel found that respondent had

not registered with the Supreme Court as required by Gov.Bar R. VI(1)(A) for a

period of time before the complaint was filed.

      In mitigation, the panel found that the respondent had not been previously

disciplined by the court and that he freely admitted his wrongdoing. The panel


                                          2
recommended that respondent be suspended from the practice of law for eighteen

months with the final twelve months stayed on condition that during the stay

respondent submit to a monitoring program satisfactory to the relator.

          The board adopted the findings of fact of the panel, and found in mitigation

that respondent showed genuine remorse for his misconduct and that Woods

suffered no real harm as a result of the delay. The board concluded that respondent

had violated DR 6-101(A)(3) and 9-102, but not 2-106(A), and adopted the

recommendation of the panel.

                                  __________________

          Jonathan B. Cherry, for relator.

          Martin E. Mohler, for respondent.

                                  __________________

          Per Curiam. We adopt the findings, conclusions, and recommendation of

the board. Respondent violated DR 9-102. The evidence indicates that during

most of the year in which respondent delayed paying his client’s medical bills, the

balance in his trust account was insufficient to make those payments and that

insufficiency was caused by respondent’s personal use of the funds. Respondent

also violated DR 6-101(A)(3). His delay in paying Woods’s medical bills for

nearly a year was a breach not only of his promise to Woods in the settlement

statement, but also of his agreement with Chiropractic to pay the compromise

amount. Respondent’s compromise of the American Radiological and National

Digitizing bills solely for his own benefit was a breach of his fiduciary duty to his

client.

          Respondent is hereby suspended from the practice of law for eighteen

months with the final twelve months stayed on condition that during the stay

respondent submit to a monitoring program satisfactory to relator. Costs are taxed

to respondent.


                                              3
                                                          Judgment accordingly.

      MOYER, C.J., CORRIGAN, F.E. SWEENEY, PFEIFER, COOK and LUNDBERG

STRATTON, JJ., concur.

      DOUGLAS, J., dissents because he would stay a one-year suspension.

      MICHAEL J. CORRIGAN, J., of the Eighth Appellate District, sitting for

RESNICK, J.




                                       4